            Case 2:20-cv-01203-BJR Document 20 Filed 10/27/20 Page 1 of 1




 1
 2                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 3
 4   ROTHSCHILD PATENT IMAGING, LLC                     Civil Action No. 2:20-cv-01203-BJR

 5                        Plaintiff/Counter-
                          Defendant
 6                                                         Order of Dismissal
            v.
 7
     ACDSEE, INC.
 8
                          Defendant/Counterclaim
 9                        Plaintiff
10
11
            Each party’s claims are dismissed WITH PREJUDICE, with each party to bear their own
12
     costs and fees.
13
14
15
            IT IS SO ORDERED.
16
17
            DATED this 27th day of October, 2020.
18
19
20                                                 ___________________________________________
                                                        The Honorable Barbara Rothstein
21                                                      United States District Judge

22
23
24
25
26
27
28
                                               1
